Exhibit 10.5
ROYAL BANK AMERICA
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN (“SERP”)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
SECTION 1 — STATEMENT OF PURPOSE
    2  
 
       
SECTION 2 — DEFINITIONS
    2  
 
       
SECTION 3 — ELIGIBILITY, PARTICIPATION AND VESTING
    5  
 
       
SECTION 4 — RETIREMENT BENEFIT
    6  
 
       
SECTION 5 — PRE-RETIREMENT SURVIVOR BENEFIT
    7  
 
       
SECTION 6 — TERMINATION OF EMPLOYMENT
    8  
 
       
SECTION 7 — DISABILITY BENEFIT AND AUTHORIZED LEAVE OF ABSENCE
    9  
 
       
SECTION 8 — RESTRICTIVE COVENANT
    9  
 
       
SECTION 9 — ADMINISTRATION
    10  
 
       
SECTION 10 — COMPANY-OWNED LIFE INSURANCE (“COLI”)
    12  
 
       
SECTION 11 — MISCELLANEOUS
    13  
 
       
SECTION 12 — CONSTRUCTION
    15  

i



--------------------------------------------------------------------------------



 



SECTION 1 — STATEMENT OF PURPOSE
     This Plan (as herein defined) is designed and implemented for the purpose
of providing to a limited group of key management or highly compensated
employees of the Bank (as herein defined), who are largely responsible for the
Bank’s success, the opportunity to receive deferred compensation in the form of
supplemental executive retirement benefits, thereby increasing the incentive of
such key employees to remain in the employ of the Bank and to make the Bank more
profitable. Special payments shall be made to Participants (as herein defined)
upon retirement or death and are intended to provide Participants with
additional financial security.
     Effective January 1, 2005, the Plan has been amended and restated to
implement certain amendments adopted by the Board and to comply with the terms
of Section 409A of the Code (as herein defined).
SECTION 2 — DEFINITIONS
          2.1. “Accrued Benefit” means a Participant’s normal retirement
benefit, as described in Section 4.1 hereof, multiplied by a fraction, the
numerator of which is the Participant’s total number of Years of Service with
the Bank at the time of determination, and the denominator of which is the
aggregate number of Years of Service with the Bank the Participant would have
accumulated at his or her Normal Retirement Age.
          2.2. “Actuarial Equivalent” means, with respect to a given benefit,
any other benefit provided under the terms of the Plan which has the same
present or equivalent value on the date the given benefit payment commences,
based on the use of actuarial equivalent factors adopted by the Bank and being
used to value the Plan liabilities at the time of the calculation.
          2.3. “Bank” means Royal Bank America, a Pennsylvania corporation, also
doing business as the Royal Bank, including any subsidiaries, successors and
assigns thereto.
          2.4. “Beneficiary” means any person or persons designated by a
Participant in writing on a form satisfactory to the Bank. In the absence of any
living designated beneficiary, a deceased Participant’s Beneficiary shall be the
deceased Participant’s then living spouse, if any, for his or her life; if none,
or from and after such spouse’s death, then the living children of the deceased
Participant, if any, in equal shares, for their joint and survivor lives; and if
none, or after their respective joint and survivor lives, the estate of the
deceased Participant.
          2.5. “Board” means the Board of Directors of the Bank.

 



--------------------------------------------------------------------------------



 



          2.6. “Change of Control” means the purchase or other acquisition by
any person, entity or group of persons, within the meaning of Section 13(d) or
14(d) of the Securities Exchange Act of 1934 (hereinafter called “Act”), or any
comparable successor provisions, of beneficial ownership (within the meaning of
Rule 13e-3 promulgated under the Act) of thirty percent (30%) or more of either
the outstanding shares of common stock or the combined voting power of the
Bank’s then outstanding voting securities entitled to vote generally, or the
approval by the shareholders of the Bank of a reorganization, merger, or
consolidation, in each case, with respect to which persons who were shareholders
of the Bank immediately prior to such reorganization, merger or consolidation do
not, immediately thereafter, own more than fifty percent (50%) of the combined
voting power entitled to vote generally in the election of directors of the
reorganized, merged or consolidated the Bank’s then outstanding securities, or a
liquidation or dissolution of the Bank. or of the sale of all or substantially
all of the Bank’s assets.
          2.7. “Compensation Committee” means the committee appointed by the
Board pursuant to Section 9.4 that is authorized to oversee, administer and
amend the Plan.
          2.8. “Company” means Royal Bancshares of Pennsylvania, Inc. including
any subsidiaries, successors and assigns thereto.
          2.9. “Code” means the Internal Revenue Code of 1986, as amended.
          2.10. “Disability” means the Participant (a) is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, or (b) is,
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than 3 months under an accident and health plan covering
employees of the participant’s employer.
          2.11. “Early Retirement Date” means a date on which a Participant
retires from the Bank on or after attaining age fifty-five (55) and at least one
(1) year of Participation in the Plan, then having completed at least ten
(10) years of employment service with the Bank.
          2.12. “Effective Date” means January 1, 1998.
          2.13. “High Average Recognized Compensation” means the Recognized
Compensation (as defined herein) of a Participant for each of the three
(3) consecutive calendar years of his or her employment

 



--------------------------------------------------------------------------------



 



service with the Bank which produce the highest annual average. If a Participant
has been in the employ of the Bank for more than one (1) calendar year but less
than three (3) calendar years, then the High Average Recognized Compensation for
that Participant shall be based upon that Participant’s actual calendar years of
service. If a Participant has served with the Bank for less than one (1) year,
then the High Average Recognized Compensation for that Participant shall be
equal to the Participant’s Recognized Compensation. If necessary under the
Participant’s SERP Agreement, High Average Salary Compensation (based solely of
the Participant’s salary) and High Average Bonus Compensation shall be
determined separately, but shall be based on the same years.
          2.14. “Normal Retirement Age” means the date on which a Participant
attains age sixty (60) and has completed at least one (1) year of Participation
in the Plan.
          2.15. “Participant” means an employee of the Bank selected by the
Board for participation in the Plan in accordance with Section 3 hereof, and who
has not for any reason become ineligible to participate further in this Plan. An
individual shall be deemed to continue as a Participant until all benefits
payable to the Participant under this Plan have been distributed.
          2.16. “Plan” means the Royal Bank Supplemental Executive Retirement
Plan (“SERP”) as contained in this document, including all amendments thereto.
          2.17. “Plan Year” means the twelve month period commencing on January
1 of each year and ending the following December 31.
          2.18. “Recognized Compensation” means the annual compensation level to
be used for purposes of the Plan in determining the amount of benefits to which
a Participant is entitled. Each Participant’s Recognized Compensation shall be
that amount listed in that Participant’s SERP Agreement (as herein defined) as
such amount may be amended from time to time by the Compensation Committee.
Recognized Compensation can be arbitrarily set by the Compensation Committee,
may include such percentage of a Participant’s annual bonus as may be determined
by the Compensation Committee and need not be the same as the Participant’s base
salary or W-2 compensation.
          2.19. “SERP Agreement” means a written agreement between a Participant
and the Bank in substantially the form attached hereto as Exhibit A.
          2.20. “Specified Employee” means, as determined pursuant to
Section 409A of the Code and regulations thereunder, a key employee (as defined
in Section 416(i) of the Code without regard to paragraph 5

 



--------------------------------------------------------------------------------



 



thereof) of the Bank if any stock of the Bank or the Company is publicly traded
on an established securities market or otherwise.
          2.21. “Termination for Cause” means the termination of a Participant’s
employment with the Bank for any one or more of the following reasons:
(a) fraud, misappropriation or intentional material damage to the property or
operation of the Bank; (b) conviction of a felony; or (c) continuance of failure
by the Participant to perform his or her duties after written notice to the
Participant by the Bank’s Board specifying such failure, provided that such
failure shall have been found by a two-thirds (2/3) majority vote of the members
of the Board other than the Participant.
          2.22. “Year of Service” means a period of twelve consecutive months
during which a Participant is employed by the Bank and performs at least 1,500
hours of service. Unless otherwise provided in his or her SERP Agreement, in
determining a Participant’s Years of Service, he or she shall receive credit for
service from and after his or her most recent employment commencement date.
SECTION 3 — ELIGIBILITY, PARTICIPATION AND VESTING
          3.1. Eligibility. The Board, in its sole discretion, shall select the
employees of the Bank who are eligible to become Participants. Notwithstanding
the foregoing, effective January 1, 2003, in order to become a Participant in
the Plan, an employee of the Bank must have completed a minimum of 10 Years of
Service.
          3.2. Participation. The Board or its designee shall notify those
employees selected for participation of the benefits available under the Plan.
An eligible employee becomes a Participant in the Plan upon the execution and
delivery by him or her and the Bank of a SERP Agreement. Thereafter, a
Participant shall remain a Participant as long as he or she is continuously
employed by the Bank.
          3.3. Suicide. Notwithstanding any other term or provision of this Plan
or any SERP Agreement, this Plan and the applicable SERP Agreement shall be void
and of no force or effect with respect to any Participant who dies by reason of
suicide within two (2) years after the date of his or her SERP Agreement, and no
benefit of any kind shall be payable under this Plan to such Participant, his or
her Beneficiary or any other person claiming under him or her.
          3.4. Vesting. If a Participant was a Participant in the Plan prior to
January 1, 2003, upon attaining Normal Retirement Age such Participant shall be
100% vested in his or her benefit under the Plan.

 



--------------------------------------------------------------------------------



 



Otherwise, a Participant shall be 100% vested in his or her benefit under the
Plan upon completing 10 Years of Service.
SECTION 4 — RETIREMENT BENEFIT
          4.1. Normal Retirement Benefit.
          (a) If a Participant is continually employed by the Bank until his or
her Normal Retirement Age, his or her normal retirement benefit shall be an
annual benefit equal to that percentage of his or her High Average Recognized
Compensation specified in his or her SERP Agreement.
          (b) If the Participant terminates employment on the date he or she
attains his Normal Retirement Age, the normal retirement benefit shall be
payable in equal monthly installments commencing on the first day of the month
following the Participant’s Normal Retirement Age and continuing for the
remainder of the Participant’s life.
          (c) If the Participant terminates employment after the date he attains
his Normal Retirement Age, then he or she shall receive a benefit payable in
equal monthly installments commencing on the first day of the month following
the Participant’s retirement and continuing for the remainder of the
Participant’s life. If specifically provided in the Participant’s individual
SERP Participation Agreement, the benefit payable shall be increased to be the
Actuarial Equivalent of the benefit the Participant would have received had the
Participant retired on the date he or she attained Normal Retirement Age.
          4.2. Early Retirement Benefit. If a Participant is continually
employed by the Bank until his or her Early Retirement Date, he or she shall be
entitled to receive an early retirement benefit equal to the Actuarial
Equivalent amount of his or her Accrued Benefit. This early retirement benefit
shall be payable in equal monthly installments commencing on the first day of
the month following the Participant’s actual retirement, continuing for the
remainder of the Participant’s life.
          4.3. Death After Commencement of Retirement Benefit. If, after
commencement of benefits under Section 4.1 or 4.2, a Participant should die
prior to the completion of one-hundred-twenty (120) monthly payments, such
monthly payments shall be continued to the Participant’s Beneficiary until the
completion of one-hundred-twenty (120) combined monthly payments.

 



--------------------------------------------------------------------------------



 



          4.4. Alternate Form of Payment. The Bank may, in its sole and absolute
discretion, approve a retiring Participant’s request of an alternate form of
life annuity in which case such payments shall be in the amount of the Actuarial
Equivalent of the normal form of benefit hereunder. No installment or lump sum
payments shall be permitted under this Section 4.4.
          4.5. Forfeiture of Benefits. Notwithstanding the foregoing provisions
of this Section 4, a Participant shall forfeit all benefits under the Plan if
his or her employment with the Bank terminates by reason of a Termination for
Cause or if he or she violates the restrictive covenant set forth in Section 8
hereof.
          4.6. Loan of Portion of Benefits. In the event that the Participant or
his or her Beneficiary is required to include an amount in taxable income for
any year in excess of the actual cash payments made under this Plan to the
Participant or Beneficiary in such year (the “Excess Income”), the Bank shall
loan to the Participant or Beneficiary an amount equal to the Excess Income
multiplied by a percentage equal to the marginal tax rate applicable to
inclusion of the Excess Income in the taxable income of the Participant or
Beneficiary, plus the amount of any penalties or interest assessed by the
Internal Revenue Service with respect to the Excess Income (the “Loan”). The
Loan shall be evidenced by a note payable to the Bank in 120 equal monthly
installments, commencing the first month in which benefits become payable,
including interest at the rate determined by the Board but not in excess of the
prime lending rate as published in the Wall Street Journal as of the date of the
Loan. If the Wall Street Journal prime rates are no longer published, the
interest rate shall be based on some other similar published rate selected by
the Board in its sole discretion. The Bank shall reduce the amount of the
monthly benefit payments hereunder to the Participant or Beneficiary by the
amount of the monthly payments on the Loan.
SECTION 5 — PRE-RETIREMENT SURVIVOR BENEFIT
          5.1. Survivor Benefit.
          (a) If a Participant dies while employed by the Bank but prior to the
Participant’s Early Retirement Date, the Bank shall pay to the Beneficiary of
the Participant the survivor benefit specified in the Participant’s SERP
Agreement. This survivor benefit shall be equal to that percentage of his or her
Recognized Compensation specified in his or her SERP Agreement. This benefit
shall be payable in equal monthly installments commencing on the first day of
the month following the Participant’s death and continuing for sixty (60)
months.
          (b) If a Participant dies while employed by the Bank and on or after
the Participant’s Early Retirement Date, the Bank shall pay to the Beneficiary
of the Participant the survivor benefit specified

 



--------------------------------------------------------------------------------



 



in the Participant’s SERP Agreement. This survivor benefit shall be equal to
that percentage of his or her Recognized Compensation specified in his or her
SERP Agreement. This benefit shall be payable in equal monthly installments
commencing on the first day of the month following the Participant’s death and
continuing for one hundred twenty (120) months.
SECTION 6 — TERMINATION OF EMPLOYMENT
          6.1. Termination Benefit. If a Participant terminates employment with
the Bank prior to attaining his or her Early Retirement Date, other than by
reason of death or Disability, said Participant shall be entitled to that vested
portion of his or her Accrued Benefit as specified in his or her SERP Agreement;
provided, however, that in the event the Participant is subsequently (1) removed
or prohibited from being an institutional-affiliated party by a final order of
the appropriate federal banking agency, pursuant to Section 8(e) of the Federal
Deposit Insurance Act or by the Pennsylvania Department of Banking pursuant to
state law, or (2) is convicted of a crime for which the criminal activity
charged primarily involved conduct engaged in while an employee or director of
the Bank, the Bank shall have no obligation to make future payments as of the
date of the final order or conviction, as the case may be.
          6.2. Change of Control. Notwithstanding anything to the contrary
herein, if a Participant’s employment with the Bank is terminated, other than by
retirement, death, Disability, or Termination for Cause, within two (2) years of
a Change of Control of the Bank, then, for purposes of this Plan, it shall be
deemed that the Participant has remained in the employ of the Bank until the
earlier to occur of: (a) the Participant’s death; or (b) the Participant’s
attaining his or her Normal Retirement Age, except as provided in Section 4.2
herein. Furthermore, if at the time a Change of Control occurs, the Bank had
established a trust in accordance with Section 9.5 hereof, the Bank shall be
required to transfer cash and/or other assets to said trust in an amount equal
to the discounted present value of all of the future benefits payable hereunder
to each Participant and Beneficiary. If the Bank had not previously established
a trust in accordance with Section 9.5 hereof, a trust shall be established at
the time a Change of Control occurs, and the above funding requirements will
apply to said trust. The discount rate shall be the 5-Year United States
Treasury Note rate as published on the first day of the month immediately
preceding the date on which the determination is made, compounded annually. If
these rates are no longer published, the discount rate shall be some other
similar average selected by the Board in its sole discretion.
          6.3. Restriction of Timing of Distributions. Notwithstanding any
provision of this Plan to the contrary, if the Participant is considered a
Specified Employee at termination of employment under such procedures as
established by the Bank in accordance with Section 409A of the Code, benefit
distributions that

 



--------------------------------------------------------------------------------



 



are made by reason of termination of employment may not commence earlier than
six (6) months after the date of such termination of employment. Therefore, in
the event this Section 6.3 is applicable to a Participant, any distribution that
would otherwise be paid to the Participant within the first six months following
the termination of employment shall be accumulated and paid to the Participant
in a lump sum on the first day of the seventh month following the termination of
employment. All subsequent distributions shall be paid in the manner specified.
SECTION 7 — DISABILITY BENEFIT AND AUTHORIZED
LEAVE OF ABSENCE
          7.1. Disability Benefit. Notwithstanding anything to the contrary
herein, if a Participant’s employment with the Bank is terminated prior to
attaining his or her Early Retirement Date as a result of the Participant’s
Disability, then, for purposes of this Plan, it shall be deemed that the
Participant has remained in the employ of the Bank until the earliest to occur
of: (a) the Participant’s death; (b) the Participant’s attaining his or her
Normal Retirement Age, except as provided in Section 4.2 herein; or (c) the
cessation of the Participant’s Disability and the failure of the Participant to
return to active employment with the Bank within a reasonable time after
recovery from the Disability.
          7.2. Authorized Leave of Absence. A Participant’s employment with the
Bank shall not be deemed to have terminated for purposes of this Plan during any
authorized leaves of absence.
SECTION 8 — RESTRICTIVE COVENANT
          8.1. Restrictive Covenant. It shall be a condition to the payment of
benefits under this Plan that, during the first three-year period after
termination of employment or retirement, the Participant does not (i) own,
manage, operate, join, control, be employed by, or participate in the ownership,
management, operation, or control of any business or entity within the
Philadelphia SMSA (Standard Metropolitan Statistical Area) if such ownership,
management, operation, joining, control, employment or participation will or
could reasonably be expected to harm the business, profitability, business
interests or reputation of the Bank, or (ii) disclose any information deemed to
be confidential or a trade secret, as described in the following paragraph, to
anyone who is not a current Bank employee without the express written permission
of the Bank, with said written permission having been duly authorized by the
Bank’s Board of Directors.
          The Participant acknowledges and agrees that Participant has access to
certain confidential and sensitive information relating to the Bank incident to
Participant’s employment by the Bank, including, but not limited to, information
pertaining to: (i) the identity of the Bank’s customers and customer prospects;
(ii) the

 



--------------------------------------------------------------------------------



 



special needs of the Bank’s customers; (iii) confidential market studies,
information and analyses; (iv) current and prospective services; (v) business
projections; (vi) business plans and strategies; (vii) financial statements and
information; and (viii) special services of the Bank. The Participant
acknowledges and agrees that this information, if disclosed, could place the
Bank at a competitive disadvantage. Consequently, the Participant acknowledges
and agrees that such information constitutes a trade secret, and the Participant
acknowledges and agrees not to disclose such information to any person who is
not a current employee of the Bank at any time prior to, or subsequent to, the
termination of employment or retirement, without the express written consent of
the Bank.
SECTION 9 — ADMINISTRATION
          9.1. General. The Plan shall be administered by the Board or its
designee. The Board shall have the authority, subject to the terms of the Plan,
to construe the provisions of the Plan and to adopt rules and regulations and
make all determinations necessary or advisable for the administration of the
Plan. The Board shall make all determinations as to rights to benefits under the
Plan. No member of the Board shall be liable for any action of determination
made in good faith with respect to the Plan or any SERP Agreement. Any decision
by the Board denying a claim by a Participant or a Beneficiary for benefits
under the Plan shall be stated in writing and delivered or mailed to the
Participant or Beneficiary at his or her last known address. Such decision shall
set forth the specific reasons for the denial of benefits. In addition, the
Board shall afford a reasonable opportunity to the Participant or Beneficiary
for a full and fair review of the decision denying such claim within thirty
(30) days of such notice.
          9.2. Participant Statement. The Bank shall provide each Participant on
an annual basis with a statement showing that Participant’s current and
projected survivor income benefit and retirement benefit under the Plan.
          9.3. Interpretation. The interpretation and construction of the Plan
by the Board, and any action taken hereunder, shall be binding and conclusive
upon all parties in interest. No member of the Board shall be liable to any
person for any action taken or omitted to be taken in connection with the
interpretation, construction or administration of the Plan, so long as such
action or omission be made in good faith.
          9.4. Authority to Appoint a Committee. The Board, within its
discretion, shall have the authority to appoint a Compensation Committee of not
less than three (3) of its members which shall have authority over the Plan in
lieu of the entire Board.

 



--------------------------------------------------------------------------------



 



          9.5. Authority to Establish a Trust. The Board shall have the right at
any time to establish a trust to which the Bank may transfer from time to time
certain assets to be used by said trustee(s) to satisfy some or all of the
Bank’s obligations and liabilities under the Plan. All assets held by such trust
shall be subject to the claims of the Bank’s creditors in the event of the
Bank’s Insolvency (as defined herein). The Bank shall be considered “Insolvent”
for purposes of said trust if: (a) the Bank is unable to pay its debts as they
become due; and (b) the Bank is subject to a pending proceeding as a debtor
under the United States Bankruptcy Code.
          9.6. Amendment and Termination of the Plan. The Bank reserves the
right, at any time and from time to time, by action of the Board, to amend or
terminate the Plan, including but not limited to the right to discontinue making
premium contributions for any year for which the Bank is not profitable.
Notwithstanding the foregoing, no such amendment or termination shall reduce or
accelerate (a) the benefits (including survivor benefits) of a Participant (or
Beneficiary) to whom payments under this Plan had then commenced, or (b) the
Accrued Benefit (including survivor benefits) of a Participant who has not yet
attained his or her Normal Retirement Age, or (c) the benefits (including
survivor benefits) of a Participant who has then attained his or her Normal
Retirement Age, or (d) the benefits (including survivor benefits) of a
Participant whose employment with the Bank has been terminated. In addition,
each other Participant employed by the Bank on the date of such amendment or
termination shall be entitled to benefits (including survivor benefits) under
this Plan, at such time as such benefits would have been paid absent such
amendment or termination, in an amount equal to the amount that would have been
paid under the Plan if he or she had terminated employment on the day
immediately preceding the date of such amendment or termination of the Plan.
          9.7. Plan Terminations under Section 409A. Notwithstanding anything to
the contrary in Section 9.6, if the Bank terminates the Plan in the following
circumstances:
          (a) Within thirty (30) days before, or twelve (12) months after a
Change in Control, provided that all distributions are made no later than twelve
(12) months following such termination of the Plan and further provided that all
the Company’s plans and arrangements which are substantially similar to the Plan
are terminated so the Participants and all participants in similar plans and
arrangements are required to receive all amounts of compensation deferred under
the terminated plans and arrangements within twelve (12) months of the
termination of the plans and arrangements;
          (b) Upon the Bank’s dissolution or with the approval of a bankruptcy
court provided that the amounts deferred under the Plan are included in the
Participants gross income in the latest of (i) the calendar year in which the
Plan terminates; (ii) the calendar year in which the amount is no longer

 



--------------------------------------------------------------------------------



 



subject to a substantial risk of forfeiture or (iii) the first calendar year in
which the distribution is administratively practicable; or
          (c) Upon the Bank’s termination of this and all other account balance
plans (as referenced in Section 409A of the Code or the regulations thereunder),
provided that all distributions are made no earlier than twelve (12) months and
no later than twenty-four (24) months following such termination, and the Bank
does not adopt any new account balance plans for a minimum of five (5) years
following the date of such termination;
the Bank may distribute benefits under the Plan, to the Participants, in a lump
sum subject to the above terms.
SECTION 10 — COMPANY-OWNED LIFE INSURANCE (“COLI”)
          10.1. Bank Owns All Rights. In the event that, in its discretion, the
Bank purchases a life insurance policy or policies insuring the life of any
Participant to allow the Bank to informally finance and/or recover, in whole or
in part, the cost of providing the benefits hereunder, neither the Participant
nor any Beneficiary shall have any rights whatsoever therein. The Bank shall be
the sole owner and beneficiary of any such policy or policies and shall possess
and may exercise all incidents of ownership therein, except in the event of the
establishment of and transfer of said policy or policies to a trust by the Bank
as described in Section 8 hereof.
          10.2. Participant Cooperation. If the Bank decides to purchase a life
insurance policy or policies on any Participant, the Bank will so notify each
Participant. Each Participant shall consent to being insured for the benefit of
the Bank and shall take whatever actions may be necessary to enable the Bank to
timely apply for and acquire such life insurance and to fulfill the requirements
of the insurance carrier relative to the issuance thereof as a condition of
eligibility to participate in the Plan.
          10.3. Participant Misrepresentation. If: (a) any Participant is
required by this Plan to submit information to any insurance carrier; and
(b) the Participant makes a material misrepresentation in any application for
such insurance; and (c) as a result of that material misrepresentation the
insurance carrier is not required to pay all or any part of the proceeds
provided under that insurance, then the Participant’s (or the Participant’s
Beneficiary’s) rights to any benefits under this Plan may be, at the sole
discretion of the Board, reduced in proportion to the reduction of proceeds that
is paid by the insurance carrier because of such material misrepresentation.

 



--------------------------------------------------------------------------------



 



SECTION 11 — MISCELLANEOUS
          11.1. Non-Alienation of Benefits. No right or benefit under this Plan
shall be subject to anticipation, alienation, sale, assignment, pledge,
encumbrance, or charge, and any attempt to anticipate, alienate, sell, assign,
pledge, encumber, or charge any right or benefit under this Plan or any SERP
Agreement shall be void. No such right or benefit shall in any manner be liable
for or subject to the debts, contracts, liabilities or torts of the person
entitled thereto. If a Participant or any Beneficiary hereunder shall become
bankrupt, or attempt to anticipate, alienate, sell assign, pledge, encumber, or
charge any right hereunder, then such right or benefit shall, in the discretion
of the Board, cease and terminate, and in such event, the Board may hold or
apply the same or any part thereof for the benefit of the Participant or his or
her Beneficiary, spouse, children, or other dependents, or any of them in such
manner and in such amounts and proportions as the Board may deem proper.
          11.2. Unsecured Bank Liability. The obligation of the Bank to make
payments hereunder to a Participant shall constitute an unsecured liability of
the Bank. Such payments shall be made from the general funds of the Bank, and
the Bank shall not be required to establish or maintain any special or separate
fund, to purchase or acquire life insurance on a Participant’s life, or
otherwise to segregate assets to assure that such payments shall be made.
Neither a Participant nor any other person shall have any interest in any
particular asset of the Bank by reason of its obligations hereunder, and the
right of any of them to receive payments under this Plan shall be no greater
than the right of any other unsecured general creditor of the Bank. Nothing
contained in the Plan shall create or be construed as creating a trust of any
kind or any other fiduciary relationship between the Bank and a Participant or
any other person.
          11.3. No Employment Agreement. Neither the execution of this Plan or
any SERP Agreement nor any other action taken by the Bank pursuant to this Plan
shall be held or construed to confer on a Participant any legal right to be
continued as an employee of the Bank or to restrict the right of the Bank to
terminate his or her employment.
          11.4. Designation of Beneficiary. Each Participant shall file with the
Bank a notice in writing, in a form acceptable to the Board, designating one or
more Beneficiaries to whom payments becoming due by reason of or after his or
her death shall be made. Participants shall have the right to change the
Beneficiary or Beneficiaries so designated from time to time; provided, however,
that no such change shall become effective until received in writing and
acknowledged by the Bank.

 



--------------------------------------------------------------------------------



 



          11.5. Payment to Incompetents. The Bank shall make the payments
provided herein directly to the Participant or Beneficiary entitled thereto or,
if such Participant or Beneficiary has been determined by a court of competent
jurisdiction to be mentally or physically incompetent, then payment shall be
made to the duly appointed guardian, committee or other authorized
representative of such Participant or Beneficiary. The Bank shall have the right
to make payment directly to a Participant or Beneficiary until it has received
actual notice of the physical or mental incapacity of such Participant or
Beneficiary and actual notice of the appointment of a duly authorized
representative of his or her estate. Any payment to or for the benefit of a
Participant or Beneficiary shall be a complete discharge of all liability of the
Bank therefore.
          11.6. Claims for Benefits. Each Participant or other person claiming
any benefit under this Plan must give written notification thereof to the Bank.
If a claim is denied, it must be denied within a reasonable period of time, and
be contained in a written notice stating the following: (a) the specific reason
for the denial; (b) specific reference to the Plan provision on which the denial
is based; (c) description of additional information necessary for the claimant
to present his or her claim, if any, and an explanation of why such material is
necessary; (d) an explanation of the Plan’s claims review procedure. The
claimant will have 60 days to request a review of any denial by the Board. The
request for review must be in writing and delivered to the Board, which will
then provide a full and fair review. The claimant may review pertinent
documents, and he or she may submit issues and comments in writing. The decision
by the Board with respect to the review must be given within 60 days after
receipt of the request, unless special circumstances require an extension (such
as for a hearing). In no event shall the decision be delayed beyond 120 days
after receipt of the request for review. The decision shall be written in a
manner calculated to be understood by the claimant, and it shall include
specific reasons and refer to specific Plan provisions on which it is based.
          11.7. Binding Effect. Obligations incurred by the Bank pursuant to
this Plan shall be binding upon and inure to the benefit of the Bank, its
successors and assigns, and the Participant, his or her Beneficiaries, personal
representatives, heirs, and legatees.
          11.8. Entire Plan. This document and any amendments hereto contain all
the terms and provisions of the Plan and shall constitute the entire Plan, any
other alleged terms or provisions being of no effect.
          11.9. Merger, Consolidation or Acquisition. In the event of a merger
or consolidation of the Bank with another corporation or entity, or the
acquisition of the outstanding stock of the Bank by another corporation or
entity, then and in such event the obligation and responsibilities of the Bank
under this Plan shall

 



--------------------------------------------------------------------------------



 



be assumed by any such successor or acquiring corporation or entity, and all of
the rights, privileges and benefits of the Participant hereunder shall continue.
          11.10. Enforceability. If any term or condition of this Plan shall be
invalid or unenforceable to any extent or in any application, then the remainder
of the Plan, and such term or condition except to such extent or in such
application, shall not be affected thereby, and each and every term and
condition of the Plan shall be valid and enforced to the fullest extent and in
the broadest application permitted by law.
SECTION 12 — CONSTRUCTION
          12.1. Governing Law. This Plan shall be construed and governed in
accordance with the laws of the Commonwealth of Pennsylvania, except to the
extent preempted by the laws of the United States of America.
          12.2. Compliance with Section 409A. This Plan shall at all times be
administered and the provisions of this Plan shall be interpreted consistent
with the requirements of Section 409A of the Code and any and all regulations
thereunder.
          12.3. Gender. The masculine gender, where appearing in the Plan, shall
be deemed to include the feminine gender, and the singular may include the
plural, unless the context clearly indicates to the contrary.
          12.4. Headings, Etc. All headings used in this Plan are for
convenience of reference only and are not part of the substance of this Plan.
          IN WITNESS WHEREOF, this Plan, having been duly approved and adopted
by the Board of Directors of the Bank, is executed by the duly authorized
officers of the Bank as of the Effective Date.

 